Abatement Order filed February 15, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00727-CV
                                   ____________

 TRIANGLE CAPITAL PROPERTIES, LLC, ROYAL TEXAS, LLC, BAH
  TEXAS, LLC, MOHAMMED HADI RAHMAN, YESENIA ZUMAYA,
    CAJUN GLOBAL, LLC, AND CAJUN OPERATING COMPANY,
                         Appellants

                                         V.

                   ERICA MICHELLE ACEVEDO, Appellee


                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-16506

                             ABATEMENT ORDER

      On February 7, 2018, appellee filed a motion for extension of time to file
appellee’s brief. The motion indicated that the parties had reached an agreement to
settle the issues on appeal in principle and were working to finalize the agreement.
In light of the pending settlement discussions, we issue the following order.
      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until March 8, 2018. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.



                                   PER CURIAM

Panel consists of Justices Busby, Brown, and Jewell.